DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims 1, 8, 16 and 20; cancellation of claims 7 and 19; and addition of new claims 24 are noted.
Amendment to claim 16 overcomes the prior art rejection from the previous office action.
Due to amendments to the claims, the prior art rejections of the remaining claims are modified herein.

Response to Arguments
Applicant's arguments filed 06 October 2021 have been fully considered but they are not persuasive.
Applicant argues that the disclosure in Canelon regarding adding a solvent to form a mixture and separating solvent/unreated feedstock material from a solid portion containing solid additive is not an aspect of the hydroconversion process, rather describes analytical tests conducted on flake material containing the solid additive.
This argument is not found persuasive. The office is of the position that the disclosure in [0058]-[0060] of Canelon is entirely relevant to the overall teachings in Canelon and is considered part of the overall process, regardless of it being directed to an analytical technique. The analytical techniques described are still relevant to the overall disclosure and are considered to teach the claimed limitations. .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-12, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Canelon et al (US 2011/0174690).
Regarding claims 1 and 8, Canelon discloses a method comprising:
mixing a solid additive with a petroleum residue (see [0007]-[0008]; [0022]; [0035]);
cracking the petroleum residue in a reactor containing hydrogen (see [0008], hydroconversion; [0022]; [0036]);
receiving a first portion of an effluent from the reactor, wherein the first portion comprises unreacted petroleum residue and solid additive (see [0023], a residue containing the additive; [0037]);
mixing the first portion with a solvent to form a mixture (see [0058]-[0060]; this mixing step with a toluene solvent inherently lowers the density and viscosity relative to the first portion); and
allowing the mixture to separate into a liquid portion containing the solvent and the unreacted feedstock material and a solid portion containing the solid additive (see [0060]).
Canelon further discloses recovering the unconverted vacuum residue by evaporating the toluene solvent (see [0060]), i.e. necessarily separating into a first stream enriched in unreacted feedstock (unconverted vacuum residue) and a second stream enriched in solvent (toluene). While Canelon does not explicitly disclose carrying the evaporation out in a separation column, use of a separation column to achieve the stated objective would have been obvious to and required nothing more than routine experimentation for a person of ordinary skill in the art. Evaporation requires some 
Canelon does not explicitly disclose mixing the first portion with the solvent in a mix drum with an agitator. However, use of such equipment would be considered obvious to a person of ordinary skill in the art, given that agitators are well known to improve mixing. Use of a mixing drum with an agitator is therefore considered to be an obvious way to carry out the mixing step in Canelon, so as to ensure effective mixing of the residue with the solvent.
Regarding claim 2, Canelon discloses wherein the solid additive is an activated carbon material (see [0027], activated coke).
Regarding claim 3, Canelon discloses wherein the solid additive is a metal (see [0008], catalyst emulsion containing at least one group 8-10 metal and at least one group 6 metal).
Regarding claim 4, Canelon discloses wherein the solid additive is a catalyst (see [0008], catalyst emulsion with additive).
Regarding claim 5, Canelon discloses wherein the solvent comprises toluene (see [0059]-[0060]).
Regarding claim 6, Canelon discloses wherein the petroleum residue comprises vacuum distillation residue from a crude oil refining process (see [0024]).
Regarding claim 9, Canelon discloses routing the mixture to a solid separation drum and allowing the solid additive material to fall to the bottom of the solid separation drum (centrifuge) (see [0060]).
Regarding claim 10, Canelon discloses extracting the solid additive material from the bottom of the solid separation drum (see [0060], solids are decanted and washed using toluene solvent).
Regarding claim 11, Canelon does not explicitly disclose maintaining a solid-liquid interface level in the solid separation drum. However, it is considered that determining the solid-liquid interface level 
Regarding claim 12, Canelon discloses drying the solid additive material in a drier (vacuum oven) (see [0060]). While Canelon does not disclose cooling the dried solid additive material, it would have been obvious to a person of ordinary skill in the art to do so in order to bring the dried material to a temperature which is suitable for safe handling.
Regarding claim 15, Canelon does not disclose cooling the dried solid additive material in a cooling water bath. However, the office notes that water baths are well known and common place in the art for the purpose of cooling materials in a laboratory setting. Use of a water bath for this purpose, so as to ensure safe handling of the solid material, is therefore not considered to define a patentable invention over the prior art. A person of ordinary skill in the art would arrive at the claimed embodiment by routine experimentation and with a reasonable expectation of success.
Regarding claim 24, Canelon does not explicitly disclose recycling at least a portion of the second stream to the drum. However, insofar as it is common practice in the art to recycle solvents (see, e.g., Govindhakanan et al (US 2016/0130511): [0032] for evidence), recycling the solvent for reuse in the Canelon process would have been obvious to a person of ordinary skill in the art and associated with a reasonable expectation of success, e.g. in order to minimize the economical and environmental impacts of the process.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Canelon, as applied to the claims above, in view of Erisman et al (US 2,840,922).
Regarding claim 13, Canelon does not disclose cooling the dried solid additive material by exposing the material to a cooling gas in a rotating cooler.
However, such cooling technique is known in the art, as shown in Erisman. Erisman is directed to cooling materials in a rotating cooler using a cooling gas flow (see col. 1, lines 15-16l col. 2, lines 1-3; col. 
Regarding claim 14, the cited references do not disclose nitrogen as the cooling gas. However, insofar as nitrogen is well-known in the art for use as a cooling gas and is inert, selection of nitrogen as the cooling gas would have been obvious to a person of ordinary skill in the art (see US 9,567,529 to Cerea for evidence: col. 2, lines 13-15).

Allowable Subject Matter
Claims 16-18 and 20-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant amended claim 16 to include the limitations of claim 19 (now canceled), previously indicated as containing allowable subject matter. Following is a restatement discussing the reasons for allowance.
Canelon discloses a step for washing the solids obtained from separation with a solvent (see [0060]), but does not disclose a step of mixing the first liquid portion with a second solvent to form a second mixture and separating the second mixture into a second solid portion and a second liquid portion. Nor does there appear to be any teaching or suggestion in the prior art which would lead a person of ordinary skill in the art to arrive at the claimed embodiment entailing further treatment of the liquid portion as outlined in the claim.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/Renee Robinson/Primary Examiner, Art Unit 1772